DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 07/27/2020.
3.	Claims 1-20 have canceled by an Applicant’s preliminary amendment filed on 05/24/2021.
4.    	Claims 21-43 are currently pending and have been examined.

Foreign Priority
5.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 09/22/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 07/27/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navrátil et al. (US 20200267088 A1).

Regarding claim 39, Navrátil discloses an apparatus for a user plane function (UPF), the apparatus comprising: processing circuitry configured to: 
determine a plurality of measurements (Navrátil, para. 22, 42: discloses a measurement procedure that includes measuring of delay between the RAN and the UE; measuring of round trip time (RTT) based on time stamps (T1, T2, T5, T6) recorded by the nodes (the RAN, the UPF, etc.); measuring a processing delay of the network node, etc.) that include: an average round-trip delay on a N3 interface and a N9 interface on the UPF (Navrátil, Fig. 3, para. 51, 53: the measured or estimated (average or worse) RTT/2 as the next hop transport delay and the processing delay. In the uplink direction, the RAN (gNB or gNB-DU) sets the value to the sum of estimated/measured Uu delay, the gNB/gNB-DU processing delay and the measured RTT to the next hop node (UPF or gNB-CU). Moreover, the gNB-CU-UP is connected to the I-UPF 310 via the N3 interface and the I-UPF 310 is connected to the PSA-UPF via the N9 interface);
a distribution of round-trip delay on the N3 interface and the N9 interface on the UPF (Navrátil, para. 22, 51: measuring of round trip time (RTT) based on time stamps (T1, T2, T5, T6) recorded by the nodes (the RAN, the UPF, etc.)). Moreover, section 51 discloses that the UPF via N3 and N9 interfaces); and an average and distribution of downlink (DL) and uplink (UL) General Packet Radio Service (GPRS) Tunneling Protocol (GTP) packets delay within the UPF (Navrátil, Fig. 3, para. 22, 25-26, 53, 60: measuring of delay between the RAN and the UE (e.g. UL and DL distribution). A QoS Monitoring Packet (QMP) indicator in the General Packet Radio System (GPRS) Tunneling Protocol User Plane (GTP-U) header may be introduced and used to signal to the receiving entity that the GTP-U Protocol User Planes PDU (GTP-U PDU) carries a monitoring packet and timestamps T2 and T5 in the GTP-U header), and provide, to a session management function (SMF), at least some of the measurements (Navrátil, para. 24: sending the QoS Monitoring Policy to the session management function (SMF) based on subscription or AF request); and a memory configured to store the measurements (Navrátil, para. 23: the memory device could be configured to store instructions for execution by the processing circuitry).

Regarding claim 40, Navrátil discloses the apparatus of claim 39, wherein: the UPF is a packet data unit (PDU) session anchor (PSA) UPF (Navrátil, para. 51: the UPF may further serve as a PDU session anchor point (PSA-UPF 312)), and the measurements include: 
an average round-trip delay and distribution of round-trip delay on a N3 interface and a N9 interface on the PSA UPF (Navrátil, para. 22, 25-26, 53, 60: measuring of round trip time (RTT) based on time stamps (T1, T2, T5, T6) recorded by the nodes (the RAN, the UPF, etc.)). Moreover, section 51 discloses that the UPF via N3 and N9 interfaces), 
an average and distribution of DL and UL GTP packets delay within the PSA UPF (Navrátil, para. 28, 47, 53: configuring locally at the NG-RAN the packet delay budgets between a specific RAN node and the PSA UPF for different 5QIs in the RAN node. Moreover, section 47 discloses the measured variation of transport delay may be also sent to a GTP-U receiver in addition to the accumulated packet delay), and 
round-trip delay between the PSA UPF and a user equipment (UE), round-trip delay between the PSA UPF and a next generation radio access network (NG-RAN) (Navrátil, para. 22, 28: the monitoring procedure requires time synchronization between nodes (RAN, UPF) and measuring of round trip time (RTT) based on time stamps (T1, T2, T5, T6) recorded by the nodes (the RAN, the UPF, etc.). Moreover, section 28 discloses the public land mobile network (PLMN) operator with the OAM configures locally at the NG-RAN the packet delay budgets between a specific RAN node and the PSA UPF for different 5QIs in the RAN node), and one way delay between the PSA UPF and the NG-RAN (Navrátil, para. 26: the UL one way packet delay plus the downlink (DL) one way packet delay could be regarded as being equal to the round trip packet delay. To distinguish the GTP-U packets for QoS Monitoring from the ones delivering the service packets, a new payload type QMP (QoS Monitoring Packet) in the GTP-U header (between the UPF and the RAN)).  

Regarding claim 41, Navrátil discloses the apparatus of claim 39, wherein: the UPF is an intermediate UPF (I-UPF) (Fig. 3, para. 51: discloses UPF may be an intermediate UPF (I-UPF)), and the measurements include: an average round-trip delay and distribution of round-trip delay on a N3 interface and a N9 interface on the I-UPF (Navrátil, para. 22, 51: measuring of round trip time (RTT) based on time stamps (T1, T2, T5, T6) recorded by the nodes (the RAN, the UPF, etc.)). Moreover, section 51 discloses that the UPF via N3 and N9 interfaces), and an average and distribution of DL and UL GTP packets delay within the I-UPF (Navrátil, para. 53: If the GTP-U sender is the PDU session anchor (PSA) UPF, then the GTP-U sender uses a new extension header field that carries information about the accumulated packet delay and sets the value to the sum of the measured (average or worse) RTT/2 and the processing delay. If the GTP-U sender is an intermediate UPF, then an accumulated packet delay value is set to the sum of a received value from an upstream node, the measured or estimated (average or worse) RTT/2 as the next hop transport delay and the processing delay).

Allowable Subject Matter

10.	Claims 21-38 and 42-43 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 21 and 42, the prior art of Navrátil et al. (US 20200267088 A1) discloses send, to a packet data unit (PDU) session anchor (PSA) user plane function (UPF) and next generation radio access network (NG-RAN), a request to provide a plurality of measurements selected from a set of measurements (para. 22, 42: discloses a measurement procedure that includes a plurality of measurements such as measuring of delay between the RAN and the UE; measuring of round trip time (RTT) based on time stamps (T1, T2, T5, T6) recorded by the nodes (the RAN, the UPF, etc.); measuring a processing delay of the network node, etc.) that include: a distribution of delay downlink (DL) air-interface (paragraph 49); a distribution of delay DL on an F1-U interface (paragraph 50: F1-U interface); a distribution of radio link control (RLC) service data unit (SDU) packets delay on a DL within a gNB distributed unit (gNB-DU), a distribution of internet protocol (IP) latency in DL within the gNB-DU; an average round-trip delay on a N3 interface and a N9 interface on the PSA UPF and on an intermediate UPF (I-UPP) (paragraphs 51, 53: average round-trip delay on a N3 interface and a N9 interface on the PSA UPF); and round-trip delay between the PSA UPF and a user equipment (UE), round- trip delay between the PSA UPF and NG-RAN, and one way delay between the PSA UPF and the NG-RAN (Navrátil, para. 22, 28: the monitoring procedure requires time synchronization between nodes (RAN, UPF) and measuring of round trip time (RTT) based on time stamps (T1, T2, T5, T6) recorded by the nodes (the RAN, the UPF, etc.); and a memory configured to store the measurements (Navrátil, para. 23: the memory device could be configured to store instructions for execution by the processing circuitry). Other art such that Dao et al. (US 20200145876 A1) discloses the UPF may perform packet delay measurement by adding a measurement indication in the N3 or N9 tunnel header, or in the packet header or in the packet payload of a downlink PDU. The UPF may record the time the packet is sent to the (R)AN, and the packet sequence (DAO, paragraph 73). Other art Kim et al. (US 20180279180 A1) discloses General packet radio service (GPRS) tunneling protocol for a user plane (GTP-U): This GTP-U protocol supports multiplexing traffic of different PDU sessions (possibly corresponding to different PDU session types) by tunneling user data over N3, for example, an interface between a 5G AN node and an UPF device, in a backbone network (paragraph 130). 
Although, the cited arts of record, alone or in combination, disclose a plurality of measurements selected from a set of measurements, however no art anticipates, discloses, teaches or suggests a set of measurements that include all the structures of the claimed invention, such as: 
“a distribution of delay downlink (DL) air-interface; 
a distribution of delay DL in a 5th generation NodeB central unit user plane (gNB CU-UP), 
a distribution of delay DL on an F1-U interface; 
a distribution of radio link control (RLC) service data unit (SDU) packets delay on a DL within a gNB distributed unit gNB-DU), 
a distribution of internet protocol (IP) latency in DL within the gNB-DU; 
an average round-trip delay on a N3 interface and a N9 interface on the PSA UPF and on an intermediate UPF (1-UPP), 
a distribution of round-trip delay on the N3 interface and the N9 interface on the PSA UPF and on the LUPF; 
an average and distribution of DL and uplink (UL) General Packet Radio Service (GPRS) Tunneling Protocol (GTP) packets delay in the PSA UPF and in the I-UPF; and
round-trip delay between the PSA UPF and a user equipment (UE), round- trip delay between the PSA UPF and NG-RAN, and one way delay between the PSA UPF and the NG-RAN” as required by independent claims 21 and 42.
Given the number and type of combinations to be made to address the above limitations using art directed to measurement procedure such that a plurality of measurements selected from a set of measurements would have been deemed beyond the skill of a person of ordinary skill in the art before the effective filing date of the invention. Further, even if the combination of the cited arts is made, the art is still lacking in teaching all the structures of the claimed invention.
Claims 22-38 and 43 depend from independent claims 21 and 42 and are allowable for at least the reasons stated with respect to those claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--	Lee et al. (US 20160055135 A1) discloses the mobile terminal may measure the Round Trip Time (RTT) and average download time of the page or web object and record the measurement results. For example, the mobile terminal may measure and record the RTT and average download time of the page or web object corresponding to a particular domain name.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466